EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Wilford on 03/18/2022.

The application has been amended as follows: 

        1 - 13.  (canceled)
        14.  (currently amended)  A system comprising:
        an apparatus having a face and formed with a plurality of material inlet ports, a flushing inlet port, and an outlet port, the material inlet ports and flushing inlet port opening on the face; 
        respective supplies of at least two different liquid materials, the supplies each being connected to a respective one of the material inlet ports;
        a supply of flushing medium connected to the flushing inlet port;
 having an entry face directly engaging the face of the apparatus without interposition of a seal, formed with a passage, and shiftable between a plurality of positions in each of which a respective one of the inlet ports is connected to the outlet port; and
        control means for moving the rotor between the positions such that, after each time the rotor is in a position connecting one of the material inlet ports to the outlet port and material has passed through the passage, the rotor is moved into a position connecting the passage with the flushing inlet port for flushing out the passage.
        15 – 16.        (canceled)  
        17.  (previously presented)  The system according to claim 14, further comprising
        a target device, the outlet port being connected to the target device, the target device being a washing machine or a dish washer.
                                                                
        18.  (previously presented)  The system according to claim 14, wherein the rotor is formed of ceramic material.
        19.  (canceled)
        20.  (previously presented)  The system according to claim 14, further comprising:

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753